By the Court.

Warner, J.
delivering the opinion.
The error assigned upon this record is, that the Court below granted a new trial in the cause at the instance of the defendants.
[1.] This Court will always more readily interfere, to control the discretion of the Court below, in refusing a new trial, than in granting it, for the reason that the refusal of a new trial operates as a final adjudication of the rights of the parties.
[2.] In this case, however, we are of the opinion the discretion of the Court was very properly exercised in behalf of the defendants. One of the allegations in the complainant’s bill is, that the note for $735 85, executed by Oliver to Pace, and transferred to Biggers, was without consideration, and that Biggers had notice of that fact.
The answer of Biggers states he received the note before it was due, and denies all knowledge of the consideration for which the note was given. There is no evidence in the record, which we can discover, going to impeach the consideration of the note of $735 85, in the hands of Biggers, and he being a bona Jide *188holder of the note, was entitled to have the amount of it allowed him on the trial.
Let the judgment of the Court below be affirmed.